Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 1 of 101

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

US District of
civil 5

we CV 59

Mark Downey, pro se

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

~V~

United States of America
&
et. al.

for the

Case No.

   

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint.

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

ee

Mark Downey

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) [V] ves []No

 

Attach additional pages if

 

Drawer SS

 

McLean

 

VA 22101-0729

 

703-790-9433

 

downeydata@netzero.net

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (known), Attach additional pages if needed.

Page | of 5
Case 1:19-cv-05985-UA

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

Telephone Number

Document 2. Filed 06/26/19

US of America - et. al.

Page 2 of 101

 

 

 

 

 

 

E-mail Address (known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

Telephone Number

 

 

 

 

 

 

 

 

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

 

 

 

E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

 

 

 

E-mail Address (if known)

 

Page 2 of 5
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 3 of 101

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V |Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

1666 - Destruction of Government Property, §1361Section 1361;49 USC 40115 — Withholding information; 18 USC §
1519 — Destruction, alteration; 18 USC C 2255 Civil Remedy for Personal Injuries; Title 18, USC, Section 242-Color
of Law; Conspiracy. 18 U.S. Code § 371 - Conspiracy

Title 18, USC, Section 241 Conspiracy Against Rights;

Spoliation of Evidence, 5 USC § 552; 49 USC § 40115 Withholding information; 18 USC 1621 Perjury, Deliberate,

 

 

 

Deceitful _
B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name)
b. If the plaintiff is a corporation

The plaintiff, (name) , ls incorporated

 

under the laws of the State of (name) 3

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2, The Defendant(s)
a. If the defendant is an individual
The defendant, (name) US of America, et. al. , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 4 of 101

Pro Se | (Rev. 12/16) Complaint for a Civil Case

HI.

IV.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant ts named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

The detailed explanation pf the amount is stated in the Statement of of Claim

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

This entire Claim is mandated by the qui tam, the False Claims Act and the Dodd-Frank Act to generate revenues for the
Federal Government to dramatically reduce the mounting $21 Trillion Federal Budget Deficit for our Children’s Children; 70%
for the Federal Government and 30% for the Disabled Plaintiff.

“584 lg Bilbo Gut Tam * l4s) Councs

Relief

 

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Monetary Damages - The detailed Amount is furnished in the Statement of Claim

(44) Counts elaborate the Claim in Detail - the Disabled Plaintiffs work of 5 years was illegally destroyed by the Federal
Government and he received NO compensation. The unjustified Whistleblower claim denial recourse is to file suit.

Page 4 of 5
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 5 of 101

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served, I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

7/1/2019

 

Signature of Plaintiff = L D Ay

Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

Mark Downey, pro se

 

 

Page 5 of 5
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 6 of 101

(S-Feh LTA RAS

; . ; glia kA
Confidential & Proprietary

Seal
Joint and Several Liability

 

 

There is NO Statue of Limitations on the
ADA - Americans with Disabilities Act

 

All Defendants are accomplices and
collaborators in all Counts.

 

 

STATEMENT OF CLAIM

COURT DETAILS

Court

U.S. District Court

Division Civil Division

Case number

TITLE OF PROCEEDINGS
[First] Plaintiff Mark Downey

[First] Defendant US of America, et. al.

FILING DETAILS

Filed for Mark Downey, Plaintiff, Pro Se
Contact name Mark Downey

Telephone (703) 790-9433

Email downeydata@netzero.net

 

TYPE OF CLAIM/CASE SUMMARY
Date: 2009 - Present.
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 7 of 101

Lawyers and Law Firms represent many Clients and file
numerous lawsuits. The Disabled Plaintiff is pro se or self-
represented and represents the Federal Government for qui
tam, the False Claims Act and the Dodd Frank Act to recover
numerous massive cost-overruns, excessive spending,
delinquent accounts, fraud and undiscovered revenue
recovery with the goal to eliminate the mounting $21 Trillion
Federal Budget Deficit for our Children’s Children. Under
his previously granted forma pauperism status and as
Disabled pro se, self-representation he requests
accommodations for just, fair and impartial settlements and
rulings.

The Disabled Plaintiff's lifetime goal is to use his 50 years of
working for and with the Federal Government for a history
making feat. He worked for 5 years, 15-hours-a-day with NO
Compensation, resulting in 80,000 pages; almost 600,000
submissions. A Federal Whistleblower employee said, “That
would take years.” The Government’s attitude is, “It would
take a long time therefore we do not have to do anything.”
Instead of the IRS and the Federal Government working in
concert and collaboration with the Disabled Whistleblower,
the entire Federal Government orchestrated a war to
decimate all of his efforts to Balance the Federal Budget.
The Federal Balanced Budget effort was and when
reactivated is attainable and realistic. The IRS annulated his
massive, unselfish, generous, extraordinary
accomplishments which would have resulted in a Worldwide
Economic Explosion.

 

Due to the unauthorized and illegal destruction and deletion
of 543,455 IRS Whistleblower accepted submissions the only
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 8 of 101

recourse was to file Legal Claims with each Individual
General Counsel Department/ Agency,

Form 95, the Federal Tort Claims Act or as alternative in the
US District Court or the US Tax Court.)

 

Federal Civil Subject Matter Jurisdiction - Summary

 

Violation - The Eighth Amendment (Amendment VIII) of the
US Constitution prohibits US governments of imposing
excessive cruel and unusual punishments against any US
citizen. The Disabled Plaintiff's massive unjustified
Whistleblower deletions by the Government caused severe
stress which resulted in severe, life-long ramifications;
Physical and Physiological Personal Injury, 18 USC Code
2255 Civil Remedy for Personal Injuries.

 

e Title 18, U.S.C., Section 242-Deprivation of Rights under
Color of Law - Civil & Criminal

e Conspiracy. 18 U.S. Code § 371 - Conspiracy to commit
offense or to defraud United States; Civil & Criminal

e Title 18, U.S.C., Section 241 Conspiracy Against Rights;
Civil & Criminal.

e Denied Legal Discovery; Spoliation of Evidence.

e Federal FOIA Violations; Spoliation of Evidence; FOIA
Act, 5 U.S.C. § 552.

e 49 U.S. Code § 40115 - Withholding information

e Title 18, U.S.C., Section 242-Deprivation of Rights, Color
of Law - Civil & Criminal.

e Antitrust; The Clayton Antitrust Act of 1914 (Pub.L. 63-
212, 38 Stat 730, 15 U.S.C. § 12-27, 29 U.S.C. §§ 52-53).

e Definition of Diversity

 
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 9 of 101

Accountability of Government Personnel.

Civil Service Reform Act 1978; merit system 2301 title
5, USC Code. (4) All employees to maintain high
standards of integrity, conduct, and concern for public
interest

Statue of Limitations, Deliberately Misstated.

 

 

Punitive Damages.
18 USC Code 2255 Civil Remedy for Personal Injuries.
28 U.S. Code § 2401 - Time for commencing action

 

 

against United States No Statue of Limitations based

 

on Disability and Personal Injury.

 

Punitive Damages.

In 18 U.S.C. Code 2255 Civil Remedy for Personal
Injuries,

Title 18, U.S.C., Section 241 Conspiracy Against Rights;
Civil & Criminal.

Title 18, U.S.C., Section 242-Deprivation of Rights Under
Colour of Law —- Civil & Criminal

Conspiracy. 18 U.S. Code § 371 - Conspiracy to commit
offense or to defraud United States; Civil & Criminal
Internal Revenue Code (IRC) 7623(b) —- IRS;
Whistleblower Program. \RM 1.1.26 Whistleblower
Office, Tax Relief and Health Care Act of 2006, IRC
§7623.

The Federal Tort Claims Act.

28 U.S. Code § 2401 - Time for commencing action
against US Government.

Diversity.
Federal Contractors Responsible for Cost Overruns.

 

 

 

 

 

 

 

 

 

 

Federal Service Contracts.
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 10 of 101

e The Government is Responsible & Accountable for
Excessive Spending, Cost Overruns.

e Dodd Frank Act.

e False Claims Act - 31 U.S.C § 3729-False claims

e False Claims Act - Qui Tam. 31 U.S. Code § 3729

e Accountability of Government Personnel; Civil Service
Reform Act 1978; merit system 2301 title 5, U.S.C.

e IRS Whistleblower Program Violations

e Violation - Whistleblower Protection Act.

e 5 U.S.C. 2302(b)(8)-(9), Pub.L. 101-12

e Statue of Limitations; 18 USC Code 2255 Civil Remedy
for Personal Injuries.

e Three Agencies have Joint-Responsibility,
Accountability and Compliance for Fiscal Oversight &
Cost-Overruns for the Entire Federal Government, the
DCAA, OMB and the GAO.

e Destruction of Government Property; 1666. 18 U.S.C.
§1361 Section 1361.

e Failure to Furnish Tort Procedures; Denied On-Going
Legal Discovery; Spoliation of Evidence.

e Federal FOIA Violations; Spoliation of Evidence.

e 49 U.S. Code § 40115 - Withholding information

e Federal Procedures Violated.

e Failure to Furnish Tort Procedures; Denied On-Going
Legal Discovery; Spoliation of Evidence.

e Federal FOIA Violations; Spoliation of Evidence.

e 34-49 U.S. Code § 40115 - Withholding information

e Prompt Payment Non-Compliance.

e Congress and Senate Accountable.

e Inspector General Offices Accountable.

ADA - Americans with Disabilities Act.
e Title | (Employment) Equal Employment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 11 of 101

e Title II (State and Local Government) Disability
Nondiscrimination.

e Title Ill (Public Accommodations) Disability
Nondiscrimination, Public Accommodations.

Federal Criminal Subject Matter Jurisdiction - Follow-On
Summary

e 1666 - Destruction of Government Property, 18 U.S.C.
§1361Section 1361;

e 49 U.S. Code § 40115 - Withholding information;

e 18 U.S. Code § 1519 - Destruction, alteration, or
falsification of records in Federal investigations;

e 18 USC Code 2255 Civil Remedy for Personal Injuries;

e Title 18, U.S.C., Section 242-Deprivation of Rights under
Color of Law - Civil & Criminal;

e Conspiracy. 18 U.S. Code § 371 - Conspiracy to commit
offense or to defraud United States, Civil & Criminal;

e Title 18, U.S.C., Section 241 Conspiracy Against Rights;
Civil & Criminal;

e Denied On-Going Legal Discovery; Spoliation of
Evidence;

e FIOA Act; Spoliation of Evidence, 5 U.S.C. § 552;

e 49 U.S.C. § 40115 - Withholding information;

e 18 U.S.C. 1621 - Perjury, Deliberate, Deceitful,
Repeated, Unethical, Intentional stating wrong Statute
of Limitations.

RELIEF CLAIMED

Defendants pay the Plaintiff the amount claimed.
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 12 of 101

Amount of Claim

Interest

$25 Billion/yr Revenues X ten year
assessment, $250 Billion

+ Subject to Gift Tax 45%,
$112.5 Billion

+ Counts (45), $900M

+ 3 year punitive damages,
$,340.2 Billion

+ 30% Disabled Plaintiff
compensation, $136.08 Billion

$589.68 Billion, Total Claim

This entire Claim is mandated by
the qui tam, the False Claims Act
and the Dodd-Frank Act to
generate revenues for the Federal
Government to dramatically
reduce the mounting $21 Trillion
Federal Budget Deficit for our
Children’s Children; 70% for the
Federal Government and 30% for
the Disabled Plaintiff.

The amount is large, however it
reflects the size of the entity and
the seriousness of the incidents.

Prevailing Interest

PLEADINGS AND PARTICULARS

Signature

Mark Downey
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 13 of 101

Capacity Plaintiff, Pro Se

Date of signature 5/31/2019

PARTY DETAILS
PARTIES TO THE PROCEEDINGS
Plaintiff Defendants

Mark Downey, Plaintiff US of America, et. al.

DETAILS ABOUT PLAINTIFF

Name Mark Downey, Pro Se
Drawer SS, McLean, VA 22101-0729

DETAILS ABOUT DEFENDANT[S]

Name - US of America, et. al.
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 14 of 101

United States District Court;

Southern District of New York, New York City

Mark Downey
Drawer SS
McLean, VA 22101-0729

Estate of Virginia Downey
Plaintiffs

Vv.

United States of America (Sue)
William Barr (serve)

DOJ (Sue)

Attorney General

950 Pennsylvania Ave NW

Suite 7141
Washington, DC 20530

Case:

Benjamin C. Glassman (Serve)
US Attorney

DOJ -— (Sue)

303 Marconi Boulevard

Suite 200

Columbus, OH 43215

eee eee eee ee ee”
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 15 of 101

Kevin Johnson, CEO (Serve)
Starbucks (Serve)

2401 Utah Ave South
Seattle, WA 98134

John Boyle, Chairman (Serve)

National Coffee Assn USA

(Sue)

45 Broadway Suite 1140

New York, NY 10006

(Designated Primary Defendant )

For Defendant Class Action Suit) )
)

Defendants. )

)
)
)
)
)
)
)
)
)
)

NOTICE OF HEARING
Motions will be ruled without appearances July 19, 2019.

US District Court, Southern District of New York, 500 Pearl
Street, New York, New York 10007-1312

Rh pees

Mark Downey, P el, se

 

Drawer SS

McLean, VA 22101-0729

10
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 16 of 101

I certify that the Notice of Hearing and Motions were mailed
or process served to the Defendants.

Wh byte

Mark Downey, Pro se

 

11
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 17 of 101

United States District Court;

Southern District of New York, New York City

Mark Downey
Drawer SS
McLean, VA 22101-0729

Estate of Virginia Downey
Plaintiffs

Vv.

United States of America (Sue)

William Barr (serve)

DOJ (Sue)

Attorney General

950 Pennsylvania Ave NW
Suite 7141

Washington, DC 20530

Case:

Benjamin C. Glassman (Serve)
US Attorney

DOJ - (Sue)

303 Marconi Boulevard

Suite 200

Columbus, OH 43215

nN eae Nee em ae et Ne et ete ee eee et ee”

12
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 18 of 101

Kevin Johnson, CEO (Serve)
Starbucks (Serve)

2401 Utah Ave South
Seattle, WA 98134

John Boyle, Chairman (Serve)

National Coffee Assn USA

(Sue)

45 Broadway Suite 1140

New York, NY 10006

(Designated Primary Defendant )

For Defendant Class Action Suit) )
)

Defendants. )

et ee

MOTIONS
Motion to Quash Sovereign Immunity
Motion to Accommodate the Disabled
Motion to Expedite & Seal
Motion to Designate the Primary Defendant for the
Defendant Class Action Claim
Motion to Refer Criminal Case to the US Attorney

 

 

 

 

 

Motions will be ruled without appearances July 19, 2019.

US District Court, Southern District of New York, 500 Pearl
Street, New York, New York 10007-1312

Motion to Quash Sovereign Immunity
1) Title 18, U.S.C., Section 242-Deprivation of Rights Under

Color of Law - Civil & Criminal. “Government Employees

 

 

 

were not acting within their scope of authority”; a violation
of U.S.C., Section 242.

 

13
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 19 of 101

DOJ Civil Rights Division Website—Definition of Color of Law.

Section 242 of Title 18 makes it a crime for a person acting
under color of any law to willfully deprive a person of a right
or privilege protected by the Constitution or laws of the
United States.

For the purpose of Section 242, acts under "color of law"
include acts not only done by federal, state, or local officials
within the their lawful authority, but also acts done beyond
the bounds of that official's lawful authority, if the acts are
done while the official is purporting to or pretending to act
in the performance of his/her official duties. Persons acting
under color of law within the meaning of this statute include
police officers, prisons guards and other law enforcement
officials, as well as judges, care providers in public health
facilities, and others who are acting as public officials. It is
not necessary that the crime be motivated by animus toward
the race, color, religion, sex, handicap, familial status or
national origin of the victim.

The offense is punishable by a range of imprisonment up to a
life term, or the death penalty, depending upon the
circumstances of the crime, and the resulting injury, if any.

TITLE 18, U.S.C., SECTION 242

Whoever, under color of any law, statute, ordinance,
regulation, or custom, willfully subjects any person in any
State, Territory, Commonwealth, Possession, or District to
the deprivation of any rights, privileges, or immunities
secured or protected by the Constitution or laws of the
United States, ... shall be fined under this title or imprisoned

14
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 20 of 101

not more than one year, or both; and if bodily injury results
from the acts committed in violation of this section or if
such acts include the use, attempted use, or threatened use
of a dangerous weapon, explosives, or fire, shall be fined
under this title or imprisoned not more than ten years, or
both; and if death results from the acts committed in
violation of this section or if such acts include kidnaping or
an attempt to kidnap, aggravated sexual abuse, or an
attempt to commit aggravated sexual abuse, or an attempt
to kill, shall be fined under this title, or imprisoned for any
term of years or for life, or both, or may be sentenced to
death.

2) Civil Service Reform Act 1978; merit system 2301 title 5,
USC Code. (4) All employees to maintain high standards of
integrity, conduct, and concern for public interest. (5) The
Federal work force to be used efficiently and effectively. (6)
Employees to be retained on the basis of the adequacy of
their performance, inadequate performance to be corrected
‘and employees to be separated who cannot or will not
improve their performance to meet required standards.
(8)Employees (A) a violation of any law, rule, or regulation
(B) mismanagement, gross waste of funds, abuse of
authority or substantial-specific danger to public
health/safety. Retention//Separation-The merit system does
not tolerate poor performance.

A Civil Servant or public servant is a person employed in the
public sector on behalf of a government department or
agency. A civil servant or public servant's first priority is to
represent the interests of citizens.

The Federal Title 18, U.S.C. Section 242-Deprivation of
Rights Under Color of Law and the Civil Service Reform Act

15
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 21 of 101

1978; merit system 2301 title 5, U.S.C. laws, procedures and
practices endorse, ratify and Quash Federal, State and Local
Government Sovereign Immunity.

3) The Plaintiff received a Schedule A certification letter
from the State of Virginia enabling Federal SES employment
on a Disabled non-competitive appointment.

4) The Plaintiff was granted a Disabled fee waiver for
numerous claims in the US Court Eastern District of Virginia
(Washington DC suburbs).

5) The Disabled Plaintiff was granted forma pauperis status.
6) The ADA, American with Disabilities Act (42 U.S.C. §
12101) is a civil rights law that prohibits discrimination
based on disability. States and Local Governments need to
accommodate the Disabled in all aspects of Government
Judicial operations and that includes accommodation and
the civil rights for legal remedies.

7) The Federal Tort Claims Act (FTCA) allows claims against
the Federal Government, Title IV, 60 Stat. 812, "28 U.S.C.
Pt.VI Ch.171" and 28 U.S.C. § 1346) The FTCA is a federal
statute that permits private parties to sue the United States
in federal court. This is a waiver of sovereign immunity,
permitting citizens to pursue tort claims against the
government. The FTCA endorses and ratifies to Quash the
Federal, State and Local Governments Sovereign Immunity.
8) The Federal Tort Claims Act.

The FTCA exempts some intentional torts. The FTCA does
not exempt intentional torts committed by "investigative or
law enforcement officers," allowing individuals aggrieved by
the actions of law enforcement to have their day in court.
This Claim was submitted to the Federal and Local Law
Enforcement and the Federal Tort Claims Act endorses and

16
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 22 of 101

ratifies to Quash Federal, State and Local Government
Sovereign Immunity.

9) Private parties may sue the Federal Government in the US
District Court, the US Claims Court and the US Tax Court.
Federal procedures and practices endorse and ratify to
Quash Federal, State and Local Government Sovereign
Immunity.

10) 18 U.S. Code § 2255. Civil remedy for personal injuries

Plaintiff Mark Downey - Personal Injury Induced by the
Government’s Massive Illegal, Reckless & Unjustified
Whistleblower Deletions.

SEVERE STRESS

 

Severe Esophagus problem, cannot swallow when
eating;

Coughing spells throughout the day;

Heartburn 6 times a day;

Passed out while driving and when home passed out for
3 hours.

Physical Aliments;

Physiological Aliments;

Under Medical Care;

Federal Government Induced Financial Hardship-Stress,
(expenses during 5 year Massive , 80,000 page effort -
no compensation; toner, paper, postage - $50,000, at his
own expense) - A Waste !

Substantiated Disability; Several Federal cases the
Judge granted a Disability Fee Waiver, the State of
Virginia provided a letter for a SES Disabled Schedule A
non-competitive Federal appointment.

17
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 23 of 101

Motion to Accommedate the Disabled
The Plaintiff has established that he is Disabled; a Disabled
Fee Waiver was granted in a previous Federal case and a
letter was furnished from the State of Virginia permitting the
Plaintiff Federal employment in a Disabled Schedule A SES
non-competitive position.

Proposed Avenue to Accommodate the Disabled.

e Disabled Plaintiff requests forma pauperis. The
Disabled Plaintiff requests that the Motions and the
entire case be determined and ruled by
correspondence, with no appearances. In addition the
review of the detailed Motions outside of the confines
of the Courtroom will enable the Judge to have an
opportunity for unconstrained thought and
consideration before rulings are made in this case
which has a significant impact. A Federal Court Clerk
said, “A Judge can do anything”;

e Grant the Motion to Seal the Case;

e Grant the Motion to Expedite the Case;

e Serve the Defendants with the Complaint and furnished
Exhibits, via US Marshal and Fee Waiver;

e Permit Answers from all Defendants, via
correspondence;

e Permit the Plaintiff to reply to all Answers, via
correspondence;

e Obtain a Motion Order based upon the Complaint,
Exhibits, Answers and Reply with Joint and Several
Liability.

18
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 24 of 101

Motion to Expedite & Seal

Expedite is necessary due to the Plaintiff being disabled
to curtail expenses for the Court and all parties.

The Motion to Seal is necessary to curtail Government
retaliation and to accommodate under the Whistleblower
Protection Act.

Motion to Designate the Primary Defendant for the
Defendant Class Action Claim

 

 

 

A trade association is an organization founded and funded
by businesses and it represents a specific industry. An
industry trade association performs public relations,
education, political donations, lobbying, publishing and
collaboration between member companies. This Defendant
Class Action Claim designated a Primary Defendant
Association to represent all of the Defendant Industry
Members.

Rule 23. Class Actions (Defense Class Action)

(a) Prerequisites. One or more members of a class may sue
or be sued as representative parties on behalf of all
members only if: |

(1) the class is so numerous that joinder of all members is
impracticable;

(2) there are questions of law or fact common to the class;
(3) the claims or defenses of the representative parties are
typical of the claims or defenses of the class; and

(4) the representative parties will fairly and adequately
protect the interests of the class.

(1) prosecuting separate actions by or against individual
class members would create a risk.

(3) the court finds that the questions of law or fact common
to class members predominate over any questions affecting
only individual members, and that a class action is superior

19
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 25 of 101

to other available methods for fairly and efficiently
adjudicating the controversy. The matters pertinent to these
findings include:
(1) Certification Order.
(A) Time to Issue. At an early practicable time after a person
sues or is sued as a class representative, the court must
determine by order whether to certify the action as a class
action.
(2) Notice.
(d) Conducting the Action.
(A) determine the course of proceedings or prescribe
measures to prevent undue repetition or complication in
presenting evidence or argument;
(B) require—to protect class members and fairly conduct the
action—giving appropriate notice to some or all class
members of:
(B) Grounds for a Decision to Give Notice. The court must
direct notice in a reasonable manner to all class members
who would be bound by the proposal if giving notice is
justified by the parties’ showing that the court will likely be
able to:
(2) Approval of the Proposal. The proposal will bind class
members and the court will approve it on finding that it is
fair, reasonable, and adequate after considering whether:
(A) the class representatives and class counsel have
adequately represented the class;
(D) the proposal treats class members equitably relative to
each other.

Motion to Refer Criminal Case to the US Attorney
1) 1666 - Destruction of Government Property, 18 U.S.C.
§1361Section 1361;
2) 49 U.S. Code § 40115 - Withholding information;

20
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 26 of 101

3) 18 U.S. Code § 1519 - Destruction, alteration, or
falsification of records in Federal investigations;

4) 18 USC Code 2255 Civil Remedy for Personal Injuries;

5) Title 18, U.S.C., Section 242-Deprivation of Rights Under
Color of Law - Civil & Criminal}

6) Conspiracy. 18 U.S. Code § 371 - Conspiracy to commit
offense or to defraud United States, Civil & Criminal;

7) Title 18, U.S.C., Section 241 Conspiracy Against Rights;
Civil & Criminal;

8) Denied Legal Discovery; Spoliation of Evidence;

9) FIOA Act; Spoliation of Evidence, 5 U.S.C. § 552;

10) 49 U.S.C. § 40115 - Withholding information;

11) 18 U.S.C. 1621 — Perjury, Deliberate, Deceitful, Repeated,
Unethical, Intentional stating wrong Statute of Limitations.

A Virginia Judge and Practicing Attorney said Criminal
charges lay the foundation and establish critical evidence
for a Civil Lawsuit. The IRS deliberately and illegally deleted
almost 600,000 of the Plaintiff's Whistleblower Accepted
submissions in 5 years, working 15-hour-days; 80,000 pages
and 30,000 other Whistleblower Accepted Submissions. The
Government caused, induced, inflicted and violated
numerous U.S.C. codes resulting in severe stress in life-
threatening emotional and physical Personal Injury. The
Government Accepted Whistleblower Submissions were
Destruction of Government Property; 1666 18 U.S.C. §1361.
The Court Clerk said, “A Judge can do anything”; as a
Former Consulting Forensic Scientist, Technologist and
Programmer, | know this is possible.

Criminal Referrals. \RS Commissioner Rettig of
Washington DC , Lee Marvin, Director IRS Whistleblower
Program, Washington, DC; Mr. Peterson, IRS Whistleblower

21
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 27 of 101

Program, Ogden, Utah; IRS Whistleblower Office, Ogden
Utah (staff of 65), other Officials need to be identified
(Judiciary Branch, Executive Branch, Legislative Branch.)

I received a letter from Lee Marvin, the Director of the
IRS Whistleblower Program in Washington, DC, on February
19, 2019, in response to my letter on November 6, 2018 to
IRS Commissioner Rettig, (an incredible 4 months later), he
said I have no Claims. Then I spoke with the IRS
Whistleblower Office in Ogden, Utah, Mr. Peterson and he
said I have (4) open claims. This confirms that the IRS
illegally deleted over 543,000 of the Whistleblower Accepted
Claims and it confirms that the IRS does not know what the
heck they are doing; Civil and Criminal Violations, the 18
U.S.C. § 1519; Destruction of Government Property;
Plaintiffs thousands of Accepted Whistleblower Submissions
and 30,000 of other people’s submissions).

Ot Delo)
Mark Downey, Pro se
Drawer SS

McLean, VA 22101-0729
(703) 790-9433 downeydata@netzero.net

22
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 28 of 101

United States District Court;

Southern District of New York, New York City

Mark Downey
Drawer SS
McLean, VA 22101-0729

Estate of Virginia Downey
Plaintiffs

Vv.

United States of America (Sue)

William Barr (serve)

DOJ (Sue)

Attorney General

950 Pennsylvania Ave NW
Suite 7141

Washington, DC 20530

Case:

Benjamin C. Glassman (Serve)
US Attorney

DOJ - (Sue)

303 Marconi Boulevard

Suite 200

Columbus, OH 43215

Kevin Johnson, CEO (Serve)
Starbucks (Serve)
2401 Utah Ave South

wt ee Oe eee ee ee oe oe

23
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 29 of 101

Seattle, WA 98134 )

John Boyle, Chairman (Serve)

National Coffee Assn USA

(Sue)

45 Broadway Suite 1140

New York, NY 10006

(Designated Primary Defendant )

For Defendant Class Action Suit) )
)

Defendants. )

wee ee ee”

COMPLAINT
MAY IT PLEASE THE COURT;

COME NOW the Plaintiff, Mark Downey, a former Federal
Forensic Scientist/Technologist/Programmer on a Federal
Disability, who respectfully demands judgment against the
aforementioned named Defendants, on the grounds and in
the amount as are hereinafter set forth below.

Parties

The Plaintiff, Mark Downey is a former Consulting Federal
Forensic Scientist/Technologist on a Federal Disability.
Plaintiff has lived and worked in Northern Virginia,
Washington DC suburbs for 50 years. The Defendant is the
United States Government, FAA, NetJets, Federal Aviation
Administration. .

In process of filing a Claim against the Federal Government
one must file a Tort Form 95 with the General Counsel with
the Federal Department/ Agency. If the Government denies
the Claim, the party has 6 months to file suit, unless there is

24
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 30 of 101

Personal Injury or the party is Disabled, which has No Statue
of limitations, which is the case.

General Counsel
Thomas Armstrong
GAO

441 G Street, NW
Washington, DC 20548

General Counsel, Bureau of Fiscal Service
General Counsel

Paul Wolfteich

Liberty Center Building

401 14th Street, SW

Washington, DC 20227

General Counsel

DOJ

950 Pennsylvania Ave, NW
Washington, DC 20530

ALDEN F. ABBOTT |
GENERAL COUNSEL
Federal Trade Commission

600 Pennsylvania Avenue, NW
Washington, DC 20580

« General Counsels have limited financial authority;
therefore the DOJ Attorney General and the DOJ US
Attorney are the ultimate Claim Authority and the liable
Defendants;

e All General Counsels unjustly denied all FOIA requests;

25
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 31 of 101

All General Counsels denied providing Internal Tort
procedures. There is No Federal uniform or standard it
is necessary and critical for a comprehensive,
worthwhile and effective with merit Discovery;

All General Counsels are in violation Federal U.S.C.
Codes, including the Withholding of Evidence and
Spoliation of Evidence in an on-going, pending legal
proceeding.

All General Counsels denied the Claims without citing a
U.S.C. Code or citing a legal defense or reason for the
denial.

All General Counsels had no communication of any kind;
One General Counsel as abusive and said, “Sue me !";
All General Counsels did not telephone the Plaintiff;

All General Counsels did not send any emails;

All General Counsels did not mail any letters;

All General Counsels did propose and Settlements;

All General Counsels deliberately and unethically stated
the Statue of Limitations as 6 months, when the
Plaintiff expressly stated there is No Statue of
Limitations based on Personal Injury or Disability.

All General Counsels ignored, are unresponsive,
unconcerned and incapable of solving problems or
making decisions;

The Plaintiff had a telephone call for half an hour with a
Staff Member of the House Oversight and Reform
Committee and he said, “We should have more people
like you, everyone is sitting on their butt !”

26
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 32 of 101

The Plaintiff is a Industry Expert and
Qualified Expert Witness in;

Intricacies of the Federal Government, having lived and
worked in the Washington, DC Metro Area for 50 years;
Computer Industry; Software and Hardware;
Nominated for the National Medal of Technology which
is awarded by the President;
Author of (14) Books, 900 pages;
Legal Industry; litigation, criminal, civil, forensics, court
administration, legal technology, self-representation -
pro se, (Rated “Highly Qualified” for SES positions for
the US Courts, the US Justice Department, as a US
Supreme Court Fellow and as a Federal Inspector
General);
Law Enforcement; Federal and Local;
Federal Procurement;
Government Administration and Systems;
Innovations and Government Reforms.

 

ADA - Americans with Disabilities Act.

Title | (Employment) Equal Employment.

Title II (State and Local Government) Disability
Nondiscrimination.

Title Ill (Public Accommodations) Disability
Nondiscrimination, Public Accommodations.

Introduction.

Lawyers and Law Firms represent many Clients and file
numerous lawsuits. The Disabled Plaintiff is pro se or self-
represented and represents the Federal Government in
Whistleblower Programs (IRS, SEC, CFTC) for qui tam, the
False Claims Act and the Dodd Frank Act to recover
numerous massive cost-overruns, excessive spending,

27
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 33 of 101

delinquent accounts, fraud and undiscovered revenue
recovery with the goal to eliminate the mounting $21 Trillion
Federal Budget Deficit for our Children’s Children; a
monumental and history making feat. The effort is realistic
and attainable. The Plaintiff made significant in-roads and
progress has been accomplished, including through
research, comprehensive Discovery and the Plaintiff seeks
follow-through in Court. The Whistleblower programs are
Law Enforcement Programs allowing legal recourse on a qui
tam basis. The Plaintiff has a forma pauperism status and
as a Disabled pro se, self-representation the Plaintiff
requests accommodations for just, fair and impartial
settlements and rulings.

The Disabled Plaintiff's lifetime goal is to use his 50 years of
working for and with the Federal Government for a history
making feat. He worked for 5 years, 15-hours-a-day with NO
Compensation, resulting in 80,000 pages; almost 600,000
submissions. A Federal Whistleblower employee said, “That
would take years.” The Government’s attitude is, “It would
take a long time therefore we do not have to do anything.”
Instead of the IRS and the Federal Government working in
concert and collaboration with the Disabled Whistleblower,
the entire Federal Government orchestrated a Warto
decimate all of his efforts to Balance the Federal Budget.

The Disabled Plaintiff wants to paid for his generous, honest,
sincere, unbelievable, public-spirited, unselfish, determined,

massive 5 year effort - it is the right thing to do.

The Federal Balanced Budget effort was and when
reactivated is attainable and realistic. The IRS annulated

28
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 34 of 101

his massive, extraordinary accomplishments which would
have resulted in a Worldwide Economic Explosion !

 

A Government Official said, “Why do you want to change
things?” I said, “To make it better.” His reaction was a
puzzled, dumbfounded look. That is the sorry state of the
entire Federal Government. The Government resists

change and is anti-lmprovement and is so big, it can’t react;
The Entire Government is Dead Weight !”

Although the Plaintiff is pro se — his legal, litigation, court
administration, methodical research, Federal law
enforcement expertise and experience was employed to
substantiate, collaborate, verify and validate the merits of
this case.

The Court has several criteria and basis to disqualify or
remove a case; Jurisdiction, Failure to State a Claim,
Frivolous Lawsuits, Harassment and unjustly increasing the
Court Caseload. The Plaintiff made a diligent effort to
comply with the Court’s standards and criteria.

State a Claim.
The Plaintiff formulated the design of a straight-forward
Statement of Claim form with;

e Court Name, Division, Case Number;

e Title of Proceedings, Plaintiff(s), Defendant(s);

e Filing Details, Party of Proceeding, Contact, telephone,
email;

e Type of Claim/Case Summary and Date;

e Relief Claimed, Amount of Claim, Interest;

29
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 35 of 101

e Pleadings and Particulars, Parties (Plaintiff(s) and
Defendant(s).

Jurisdiction.

The Federal Courts are courts of limited jurisdiction,
meaning that they only exercise powers granted to them by
the Constitution and Federal Laws. There are several forms
of subject-matter jurisdiction, but the two most commonly
appealed to are federal-question jurisdiction and diversity
jurisdiction. Federal question jurisdiction is available when
the plaintiff raises a claim that arises under the laws,
treaties, or Constitution of the United States, as opposed to
claims arising under state law. By the “Well-Pleaded
Complaint” rule, federal question jurisdiction is not available
if the federal issue arises only as a defense to a state-law
claim. Diversity jurisdiction, on the other hand, is available
regarding state-law claims if every plaintiff is from a
different state from every defendant (the requirement for so-
called complete or total diversity) and the amount in
controversy exceeds $75,000.

If a Federal Court has subject matter jurisdiction over one or
more of the claims in a case, it has discretion to exercise
ancillary jurisdiction over other state law claims.

Definition of Frivolous.

In law, frivolous litigation is the practice of starting or
carrying on lawsuits that, due to their lack of legal merit,
have little to no chance of being won.

Definition of Harassment.

30
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 36 of 101

Harassment is the act of systematic and/or continued
unwanted and annoying actions of one party or a group,
including threats and demands.

Increasing Caseload.

 

By a Federal Court Clerk’s own admission, “We do not look
at the Content.” As Judge Hurd of Fairfax County, Virginia
(Washington DC suburbs) stated, “Each Individual case is
judged upon the Individual Merit.” Therefore, the rule is that
Courts make a determination based on the Individual Cases
Merit”, not the number of cases.

The following Complaint consists of the following
descriptors;

e Willful;

e Deliberate

e Unethical

e Reckless;

e Ill Advised;

e Civil Rights Violations;

e Blatant Disregard of the ADA - American Disabilities Act
(Plaintiff is Disabled);

e Malicious;

e Interference; .

e Independent Conspiracy;

e Harm;

e Unfounded;

e Collaboration in Concert;

e Insufficient Denial Grounds;

e Alleged Breach of Fiduciary Duty

31
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 37 of 101

e Antitrust
e Securities Code Violations

COUNT A.

Starbucks Prices.

 

Howard D. Schultz
Chairman and CEO
Starbucks

2401 Utah Ave S
Seattle, WA, 98134

Employees: over 40,000

Starbucks is the world's #1 specialty coffee retailer,
Starbucks has more than 29,300 coffee shops in 80
countries. The shops offer coffee drinks and food items, as
well as roasted beans, coffee accessories, and teas.
Starbucks operates more than 15,300 of its own shops,
which are located mostly in the US, while licensees and
franchisees operate roughly 14,000 units worldwide
(including many locations in shopping centers and airports).
In addition, Starbucks markets its coffee through grocery
stores, food service customers, and licenses its brand for
other food and beverage products.

 

I was in an Inventors Club and an Inventor stood up and
said, “I wish | invented the $8.00 cup of Coffee.” Clearly
Starbucks has excessive prices and is a Monopoly.

32
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 38 of 101

|! contend that the giving process is discretionary, at the
whim of the Company. The Company has to do virtually
nothing to obtain the gift and the Company should be
subject of a “Self-lImposed Gift Tax.”

 

There is No Statue of Limitations on the ADA, Americans
with Disabilities Act.

 

COMPLAINT - Case Summary

The Federal Government should be cost-conscious. Tens of
Billions are spent each year in Cost Overruns and nothing is
being done to recover these massive multi-Billion dollar
expenses. The Vendors/Contractors are at fault, the more
the overrun, the more the profit. Contractors/Vendors have
a contract and they should abide by it. I contend that the
Federal Government should be reimbursed for these massive
and excessive cost-overruns. We have to balance the
budget and eliminate the $21 Trillion budget deficit, for our
Children’s Children.

This Complaint was sent to all of the General Counsel
Federal Defendants; Form 95 Tort Claim and they either
ignored the Legal Claim or denied the Claim. In addition, the
Complaint was sent to all Federal ClOs, Chief Information
Officers (approx. 180) and all Federal Procurement Officers
(approx. 240) and they all ignored the Legal Complaint;
accepting and condoning cost-overruns and excessive
spending a violation of Federal Merit Employment laws; the

33
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 39 of 101

Civil Service Reform Act 1978; merit system 2301 title 5,
USC Code.

The trend is for free PC software. The PC operating systems
software such as Linux and dozens of other PC operating
systems are Free, not with Microsoft Windows. In addition
the Internet has free software; Linkedin, Facebook, Google,
Gmail, etc... | contend that Microsoft is excessively over
charging the General Public, the Federal Government and
Local Governments for Windows software.

Facts - Case Summary
Often Government Polices and Laws differ from the Values
and Will of the American People. The Will of the People is
Stronger than Any Law. Tort Claims_were submitted for to
the Government in an effort to Balance the Federal Budget
Deficit; the mounting $21 Trillion. The follow-up lawsuits will
enforce compliance and reduction of excessive and out-of-
control Federal cost-overruns and excessive spending for our
Children’s Children. In addition the follow-up lawsuits will
result in the massive generation of revenues for the Federal
Government to significantly reduce the mounting Federal
Budget Deficit. Federal Claims have already been filed,
which means that settlements and/or litigation may proceed.
The follow-up effort will have a dramatic, stunning and
spectacular impact on the entire World Economy !

 

 

Numerous Administrative Dispute Resolutions were sent, the
Form 95 Federal Tort Claims Act (FTCA) for one or more
Complaints to numerous General Counsels of Federal
Departments/Agencies which they have authority,

34
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 40 of 101

responsibility and oversight. The follow-up resolutions will
have dramatic impact on the entire US and World Economy !

Under the Federal FTCA, 28 U.S.C. §§ 2671-2680, individuals
who are injured or whose property is damaged by the
wrongful or negligent act of a federal employee acting
within his or her official duties may file a claim with the
government for reimbursement for that injury or damage. To
state a valid claim, the claimant must demonstrate that:

e he or she was injured, or his or her property was
damaged by a federal government employee;

e the employee was acting within the scope of his or her
official duties;

e the employee was acting negligently or wrongfully; and

e the negligent or wrongful act proximately caused the
injury or damage of which he or she complains.

The Federal Whistleblower Programs are riddled with red-
tape and legal delays. The Whistleblower process
desperately needs to be reorganized and streamlined! The
Plaintiff repeatedly proposed many avenues to correct the
Whistleblower programs; a// Avenues were ignored.

The Disabled Plaintiff submitted and had the
Government accept the massive amount of 543,455
Whistleblower submissions (some with thousands of
entries), 80,000 pages in 5 years, 15-hours-a-day and
received absolutely NO compensation. The submissions
exceeded $40 Trillion.

The Federal Government should be cost-conscious.
Tens of Billions are spent each year in Cost Overruns and
nothing is being done to recover these massive multi-Billion
dollar expenses. The Contractors are at fault, the more the

35
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 41 of 101

overrun, the more the profit. Contractors have a contract
and they should abide by it. | contend that the Federal
Government should be reimbursed for these massive cost-
overruns. The goal is to balance the budget and eliminate
the $21 Trillion Federal Deficit. It would be a monumental
and history making feat for our Children’s Children.

First the Plaintiff was angry when the Whistleblower
Program rejected 400 of the accepted submissions at one
time. The Plaintiff wrote numerous complaint letters
(Complaint 1). Then Mr. Peterson of the Whistleblower
Program in Ogden, Utah said the Plaintiff had only 226
accepted submissions pending. The Plaintiff wrote more
complaint letters (Complaint 2). A week later Mr. Peterson
said the Plaintiff had only 116. Even the Government said
that is not good. The Plaintiff wrote more Complaint letters
(Compliant 3). Each time the Plaintiff fired off numerous
detailed Complaints including to Inspector Generals; over 30
letters and emails. The Plaintiff was ignored, nothing was
changed or corrected. It is necessary for people to
complain. If you don’t complain how are they going to know
that there is a problem, that they need to improve. The
Government is a living entity subject to change, from laws,
regulations, codes and the will of the people. The
Whistleblower Program immediately sends a letter and
accepts the submission and this “installs false hope.” The
Government said the Plaintiff had 4,900 rejections — The
Plaintiff did not receive 4,900 rejection letters, even though
they said they did. It is easier for the Government to reject
submissions than to process the submissions. After the
submissions were accepted the Government changed the
rules, using fly-by-night rules and rejected almost 600,000

36
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 42 of 101

submissions, not just the Plaintiffs, but 30,000 other
Whistleblowers, this is criminal ! (U.S.C. Code. 1666).

A Federal Jury will be outraged about the Government
illegally and unjustly deleting a Disabled Person’s five years
of work in 15-hour-days, a unselfish act and intent to
eliminate the mounting $21 Trillion Budget Deficit for his
Country and our Children’s Children.

¢ The IRS claims they have the discretion to do anything
that they want - there is No discretion for Destruction
of Government Property 1666, 18 U.S.C. §1361Section
1361 or 18 U.S. Code CHAPTER 73 Obstruction of
Justice.

e The Government did not even investigate or even try;
instead they incinerated all of the Whistleblower
submissions, without cause or justification. They even
said they sent thousands of letters of notification, when
they did not.

e The IRS General Counsel mailed back (57)
Whistleblower Accepted submissions, over 5,000 pages
without enforcement - a “Dereliction of Duty”

(April 9, 2019.)

e A few deletions might be a mistake, however, 600,000
deletions is deliberate and malicious.

e The IRS said, “It is at our own discretion” we do not
have to do anything — but they want their Paycheck!

37
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 43 of 101

The IRS receives the most Complaints of any Federal
Agency and is the most Hated Federal Agency.

The Government and the IRS treated the Disabled
Whistleblower and the 30,000 other Whistleblowers —
like Dirt!

Time is of the Essence
The Government did Not Accommodate the Disabled.
In the Massive 5 year effort, no compensation was
received.
A Jury will be Very Sympathetic on the Government’s
Reckless Destruction of Government Property and total
Disregard of a Disabled Person’s Unselfish, Generous
Non-Compensated effort to better his Country.
30,000 other Whistleblower submissions were deleted;
The Government wasted 5 years of his Life.
Numerous Federal Statues were Violated.

 

Due to the unauthorized and illegal deletion of 543,455 IRS
Whistleblower submissions the only recourse was to file
Legal Claims with each Individual Department/ Agency,
(Form 95, the Federal Tort Claims Act).

 

Count 1 - Antitrust.

The Clayton Antitrust Act of 1914 (Pub.L. 63-212,

38 Stat. 730, enacted October 15, 1914, codified at 15
U.S.C. §§ 12-27, 29 U.S.C. §§ 52-53), was a part of United
States antitrust law with the goal of adding further

substance to the U.S. antitrust law regime; the Clayton Act

38
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 44 of 101

sought to prevent anticompetitive practices in their
incipiency

State Claim Count.

The Corporation engages in excessive and absorbent pricing
of its products to the Federal and Local Governments, the
private sector and homeowners. The Corporation and the
product have a stronghold on the market and the company
defends that market fiercely so that no other company can
compete. That is a definition of a Monopoly. The abusive
corporate bully conduct and monopoly dominance continues
and has escalated.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 2 - Definition of Diversity

Diversity encompasses acceptance and respect. It is
understanding that each individual is unique and recognizes
individual differences. These can be along the dimensions
of race, ethnicity, gender, sexual orientation, socio-
economic status, age, physical abilities, religious beliefs,
political beliefs, or other ideologies. It is the exploration of
these differences in a safe, positive, and nurturing

39
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 45 of 101

environment. It is about understanding each other and
moving beyond simple tolerance to embracing and
celebrating the rich dimensions of diversity contained within
each individual.

State the Claim Count.

The Federal Government repeatedly violates and does not
comply with transparency laws and violates Civil Rights,
especially of the Disabled in not furnishing Disabled person
requests in a pending, on-going legal claim.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 3 - Accountability of Government Personnel.

Civil Service Reform Act 1978; merit system 2301 title 5,
USC Code. (4) All employees are to maintain high standards
of integrity, conduct and concern for public interest. (5) The
Federal work force to be used efficiently and effectively. (6)
Employees are to be retained on the basis of the adequacy
of their performance, inadequate performance is to be
corrected and employees to be terminated who cannot or
will not improve their performance to meet required

40
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 46 of 101

standards. (8)Employees (A) a violation of any law, rule, or
regulation (B) mismanagement, gross waste of funds, abuse
of authority or substantial-specific danger to public
health/safety. Retention-Separation - The merit system does
not tolerate poor performance.

The federal government’s disciplinary personnel process
have become so cumbersome that only about 4,000
employees a year -- 0.2 % of the total workforce of 2.1
million -- are fired, according to the Government
Accountability Office (GAO). In 2013, the federal agencies
dismissed around 3,500 employees for performance or a
combination of performance and conduct. The GAO, firing a
federal employee often takes from six months to over a year.

The GAO said that only 28% of the agencies had any formal
procedure for dealing with poorly performing workers.

Case Examples —- First Hand Experiences with Lack of
Federal Employee Disciplinary Act.

The Department of Homeland Security said, “We have not
fired anyone in 12 years.

In the Search of what Agency is responsible for Federal
Employee Conduct and Enforcement of the Civil Service
Reform Act 1978 and the Federal Merit system 2301 title 5,
USC Code, the OPM said not them; the Department of Labor
said not them, the Department pf Justice, not them. Alli

41
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 47 of 101

protect the rights of Federal Employees. This protection is
also enforced by the American Federation of Government
Employees (AFGE), the largest federal employee union
representing 700,000 federal and D.C. government workers

nationwide and overseas.
State the Claim Count.

In the five years the Disabled Plaintiff submitted
Whistleblower Claims the Government made absolutely no
attempt to enforce Federal Employee Merit system
compliance; there were massive Federal employee Merit
Performance violations, including - mismanagement, cost-
overruns, excessive spending, unauthorized and criminal
Destruction of Government Property (massive Whistleblower
deletions), Obstruction of Justice and endorsing and not
correcting Federal Whistleblower programs that do not
work.

Narcissistic personality disorder is a personality disorder
with a pattern of behavior characterized by exaggerated
feelings of self-importance, egotism, superiority, arrogance,
excessive need for admiration, a lack of empathy,
compassion and sympathy. They often spend much time
thinking about and making themselves look good and
achieving power or success. They often take advantage of
the people around them. The Narcissistic behavior by the
IRS Management and the entire IRS Whistleblower staff was
ruthless and they flaunted their arrogant control and

42
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 48 of 101

inflicted All of the Whistleblowers without cause or

justification.
COUNT 4 - Statue of Limitations.
State the Claim Count.

In every Government Tort 95 Claim denial the Government
repeatedly, deliberately and unethically stated that the
Statue of Limitations is six months, even though the Plaintiff
stated in the U.S.C. Code there is No Statue of limitations
based on his Disability and Personal Injury; Perjury. There is
No Statute of Limitations.

The Tort and Disability Statue of Limitations using the 18
USC Code 2255 Civil Remedy for Personal Injuries (severe
induced stress) - the Statue of Limitations is TEN YEARS.
The Statue also allows punitive damages; the industry
standard is three times and is based upon the size of the
entity and seriousness of the incident.

In addition, COUNT - 28 U.S. Code § 2401 - Time for
commencing action against United States (a). there is NO
Statute of Limitations based on Disability (a).

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and

43
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 49 of 101

Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 5 - Punitive Damages.
State the Claim Count.

18 USC Code 2255 Civil Remedy for Personal Injuries, the
Statue allows for punitive damages; the industry standard is
three times and is based upon the size of the entity and
seriousness of the incident. Therefore three-times punitive
damages are for all stated Counts.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 6 - 28 U.S. Code § 2401 - Time for commencing
action against United States

State the Claim Count.

(a) Except as provided by chapter 71 of title 41, every civil
action commenced against the United States shall be barred
unless the complaint is filed within six years after the right
of action first accrues. The action of any person under legal

44
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 50 of 101

disability or beyond the seas at the time the claim accrues
may be commenced within three years after the disability
ceases. (b) A tort claim against the United States shall be
forever barred unless it is presented in writing to the
appropriate Federal agency within two years after such
claim accrues or unless action is begun within six months
after the date of mailing, by certified or registered mail, of
notice of final denial of the claim by the agency to which it
was presented. According to “USC Code 28 U.S. Code § 2401

~ The time for commencing action against United States
(a)”, the Disability Claim from the Disabled Plaintiff is active,
on-going and pending and has No Statute of Limitations. In
addition, 28 U.S. Code § 2401 - Time for commencing action
against US (a). there is NO Statute of Limitations based on
Disability (a)..

In the Tort Form 95 denials the Government repeatedly,
deliberately, unethically and deceitfully stated that the
Statue of Limitations is six months, even though the Plaintiff
cited the 28 U.S.C. Code that there is No Statue of
Limitations based on his Disability and the Personal Injury
Statue; 18 U.S.C. Code 2255 Civil Remedy for Personal
Injuries on for all (75) pending Claims.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in

45
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 51 of 101

2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 7 - Punitive Damages.
In 18 U.S.C. Code 2255 Civil Remedy for Personal Injuries,

The Statue allows for punitive damages; the industry
standard is three times and is based upon the size of the
entity and seriousness of the incident; three times punitive
damages are for all Counts. The Virginia Consumer
Protection Act is a statute like all 50 states, called Uniform
Deceptive Acts and Practices statutes. They prohibit any
misreprentation, fraud, false promises or unfair acts. These
statutes provide the recovery of punitive damages. The
punitive damages is three times the jun 28.

The Virginia Consumer Protection Act is a state statute. A
Plaintiff can bring a cause of action for a violation of the
VCPA in Federal Court when there is an independent
jurisdiction in the Federal Court for the claim. This means
that the complaint must contain a claim for a violation of
another federal statute or there must be complete diversity
between the Plaintiff and Defendant and the jun 28 in
controversy must exceed $75,000.

State the Claim Count.

Punitive damages are in order and permitted in the U.S.C.
Code for Personal Injury.

46
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 52 of 101

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT & - Title 18, U.S.C., Section 241 Conspiracy Against
Rights; Civil & Criminal.

This statute makes it unlawful for two or more persons to
conspire to injure, oppress, threaten, or intimidate any
person of any state, territory or district in the free exercise
or enjoyment of any right or privilege secured to him/her by
the Constitution or the laws of the US. It is unlawful for two
or more persons to go in disguise on the highway or on the
premises of another with the intent to prevent or hinder
his/her free exercise or enjoyment of any rights so secured.

State the Claim Count.

e No Transparency
e Retaliation
e Failure of Enforce

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity

47
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 53 of 101

and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 9 - Title 18, U.S.C., Section 242-Deprivation of
Rights Under Color of Law - Civil & Criminal

This statute makes it a crime for any person acting under
color of law, statute, ordinance, regulation or custom to
willfully deprive or cause to be deprived from any person
those rights, privileges, or immunities secured or protected
by the Constitution and US laws.

State the Claim Count.

Self-Serving, beyond authority and abuse of power, Color of
Law violations existed when the IRS and the Federal
Government acted irresponsibly and illegally by deleting the
Plaintiffs Government Accepted Massive Whistleblower
Submissions.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

48
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 54 of 101

COUNT 10 - Conspiracy. 18 U.S. Code § 371 - Conspiracy to
commit offense or to defraud United States; Civil & Criminal

Conspiracy is defined as “an agreement between two or
more persons by some concerted action to commit an
offense.” A civil conspiracy or collusion is an agreement
between two or more parties to deprive a third party of legal
rights or deceive a third party to obtain an illegal objective;

suppression and deletion of Massive Government Accepted
Whistleblower Submissions.

Whistleblower Deletion Complaints Sent - Ignored !
Confirmed Conspiracy

e Congressional Committees (30) —- Twice Ignored.

e Senate Committees (20) — Twice Ignored.

e Speaker, Paul Ryan

e President Trump

e White House Counsel

e Virginia Senator Warner — Twice Ignored

e Congressman Beyer - Twice Ignored

e IRS Whistleblower Program, Submission Office, Ogden,
Utah (Staff of 65 and Mr. Peterson)

e SEC Whistleblower Program

e CFTC, Commodities Whistleblower Program

e US Treasury Secretary

e Commissioner of the IRS

e Director, Lee Marvin, IRS Whistleblower Program,
Washington, DC, ignored (3) times.

49
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 55 of 101

e OCC, OMB, GAO, DCAA, Federal Reserve, DOJ Special
Counsel, DOJ Attorney General, DOJ US Attorney, DOJ
Civil Rights (Civil & Criminal), DOJ Criminal Division

e Department/Agency General Counsels (75)

e All Federal Procurement Council Executives

e (approx. 240)

e All ClOs, Chief Information Officers (Approx. 180)

e All Federal Inspector Generals (94)
e Council of the Inspectors General on Integrity and
Efficiency (ignored (3) times.)

Total Federal Agencies Ignored —- ALL Complaints (719)
State the Claim Count.

The Corporation and the Government deprived the Plaintiff
of his rights and deceived with an illegal objective;
suppression and deletion of Massive Government Accepted
Whistleblower Submissions which would have dramatically
reduced the mounting $21 Trillion Federal Budget Deficit.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

50
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 56 of 101

COUNT 11 - Internal Revenue Code (IRC) 7623(b) - IRS
Whistleblower Program. IRM 1.1.26 Whistleblower Office,
Tax Relief and Health Care Act of 2006, IRC §7623.

The award percentage ranges are statutory, up to 30%.
There is no limit on the dollar jun 28 of the award.
Individuals are eligible for awards based on additions to tax,
penalties, interest, and other jun 28s collected as a result of
any administrative or judicial action resulting from the
information provided.

IRS Whistleblower Program Violations.

IRM Part1 1.1.26 Whistleblower Office - Authority, the
Whistleblower Office administers payment of awards;
Internal Revenue Code (IRC) section 7623.

Responsibilities - The Whistleblower Office:

Review and evaluate claims for an award filed by
whistleblowers.

Coordinates whistleblower claims with other functions
within the Service.

Monitors claims throughout the life of each claim, including
through the investigation, examination, appeals, collection

process, and award issuance.

Evaluates the benefit of the information brought forward by
the whistleblower.

51
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 57 of 101

Makes a determination about the appropriateness of an
award including the applicable award percentage, jun 28s
attributable and collected proceeds.

Chairs the Whistleblower Executive Board which provides
executive level coordination and direction for the
Whistleblower Program.

Facilitates communication with external and internal
customers and stakeholders concerning the Whistleblower
Program.

State the Claim Count.

The enclosed Claim was submitted to several Federal
Whistleblower programs as well as Federal Department/
Agency General Counsels and US Attorneys, due to the
incredible and massive jun 28 of Whistleblower claims,
almost 600,000. The Plaintiff was also told the Claims would
take the incredible and unacceptable time of 20 years to be
finalized. In addition ALL of the Plaintiff's Whistleblower
submissions over a 5 year period, 15-hour-a-day-effort,
80,000 pages, were deleted without notice, permission or
justification, an illegal and criminal offense; 18 USC 1391.
The Plaintiff's only recourse was to submit Federal Court
Legal claims. The Individual Department/Agency is
responsible, with the entire oversight being the DOJ
Attorney General and the DOJ US Attorney.

52
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 58 of 101

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 12 - The Federal Tort Claims Act.

The FTCA exempts some intentional torts. The FTCA does
not exempt intentional torts committed by "investigative or
law enforcement officers," allowing individuals aggrieved by
the actions of law enforcement to have their day in court.

State the Claim Count.

The Federal Whistleblower Programs are “Investigative Law
Enforcement Agencies”, allowing legal remedies.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

53
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 59 of 101

COUNT 13 - 28 U.S. Code § 2401 - Time for commencing
action against US (a) Except as provided by chapter 71 of
title 41, every civil action commenced against the US shall
be barred unless the complaint is filed within six years after
the right of action first accrues. The action of any person
under legal disability at the time the claim accrues may be
commenced within three years after the disability ceases.

(b) A tort claim against the United States shall be forever
barred unless it is presented in writing to the appropriate
Federal agency within two years after such claim accrues or
unless action is begun within six months after the date of
mailing, by certified or registered mail, of notice of final
denial of the claim by the agency to which it was presented.

State the Claim Count.

According to “USC Code 28 U.S. Code § 2401 — The time for
commencing action against United States (a)”, the Disability
Claim from the Disabled Plaintiff is active, on-going and
pending and has No Statute of Limitations.

All (75) Federal General Counsels denied, refused to
recognize, acknowledge and comply with the Federal U.S.C.
Code Statue of Limitations Code.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in

54
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 60 of 101

2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 14 - Definition of Diversity

The concept of diversity encompasses acceptance and
respect. It means understanding that each individual is
unique, and recognizing our individual differences. These
can be along the dimensions of race, ethnicity, gender,
sexual orientation, socio-economic status, age, physical
abilities, religious beliefs, political beliefs, or other
ideologies. It is the exploration of these differences in a
safe, positive, and nurturing environment. It is about
understanding each other and moving beyond simple
tolerance to embracing and celebrating the

rich dimensions of diversity contained within each
individual.

State the Claim Count.

The Federal Government violates and does not comply with
transparency laws and violates Civil Rights, especially of the
Disabled in not furnishing Disabled person requests in a
pending, on-going legal claim.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in

55
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 61 of 101

2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 15 - Federal Contractors are Responsible for Cost

Overruns

Contractors play a role in cost overruns. If they know that
low bids will help win federal business, they have an
incentive to underestimate project costs. That strategy pays
off if contractors know from experience that bids are just
the initial floor of funding. Contractors bid low if they know
that over budget projects that are already underway will
receive added funding.

State the Claim Count.

The Federal Government has a blind-eye and does not
enforce fiscal accountability or compliance of Federal FAR
Procurement laws or U.S.C. laws.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

56
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 62 of 101

COUNT 16 - Federal Service Contracts.

Rules apply to service contracts. They must be performance-
based to the extent practicable, with measurable outcomes.
FAR 37.102 and FAR Part 37.6 codes describe performance-
based methods. FAR 37.601 code has specific requirements
for performance work statements (PWS) for service
contracts requiring performance-based standards. Agency
supplements also require performance-based acquisitions.

Performance Based Service Acquisition (PBSA) is a process
and way of defining requirements that yields well written
work statements that are outcome oriented and measurable
thus enforceable. Assessments and process analysis defines
performance work statements. A Performance Work
Statement (PWS) has:

An outcome-based definition of the service deliverable
Performance standards that are measurable

A plan for measuring and evaluating performance

A matrix of related services i.e., generator maintenance
State the Claim Count.

The Corporation and the Federal Government violated
Federal Procurement laws, FARs due to no fiscal oversight,
monitoring and regulation of Contractors performances,
unauthorized expenses and payments.

57
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 63 of 101

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 17 - The Government is Responsible & Accountable
for Excessive Spending, Cost Overruns.

State the Claim Count.

The budget of each Department and Agency unmonitored
will and has devastating consequences; fraud, cost-
overruns, excessive spending and abuse.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

58
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 64 of 101

Count 18 — Dodd Frank Act.
What is the Dodd Frank Act ?

The Dodd-Frank Act a Federal Law to promote the financial
stability of the United States by improving accountability
and transparency in the financial system.

State the Claim Count.

The Government or Whistleblower Programs make
absolutely no accommodation of the Dodd Frank Act.

Claim - $5M plus punitive damages of the industry practice
of three times the jun 28 of $15M. The jun 28 sought and the
punitive damages have to reflect the size of the entity and
the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

Count 19 - False Claims Act.
31 U.S.C § 3729-False claims-What is the False Claims Act ?

The False Claims Act is a Federal Law that imposes liability
on persons and companies and federal contractors who
defraud governmental programs.

State the Claim Count.

The Government or Whistleblower Program made absolutely
no accommodation of the False Claims Act.

59
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 65 of 101

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

Count 20 - False Claims Act - Qui Tam.
31 U.S. Code § 3729 - False claims - What is Qui Tam ?

Qui Tam allows a private individual who assists a
prosecution can receive all or part of any penalty imposed.

State the Claim Count.

The Government and Whistleblower Programs make
absolutely no accommodation of Qui Tam.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 21 — Accountability of Government Personnel.
Civil Service Reform Act 1978; merit system 2301 title 5,
USC Code. (4) All employees to maintain high standards of

 

60
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 66 of 101

integrity, conduct, and concern for public interest. (5) The
Federal work force to be used efficiently and effectively. (6)
Employees to be retained on the basis of the adequacy of
their performance, inadequate performance to be corrected
and employees to be separated who cannot or will not
improve their performance to meet required standards.
(8)Employees (A) a violation of any law, rule, or regulation
(B) mismanagement, gross waste of funds, abuse of
authority or substantial-specific danger to public
health/safety. Retention//Separation-The merit system it
does not tolerate poor performance.

State the Claim Count.

 

In the five years the Plaintiff submitted Whistleblower
Claims the Government made absolutely no attempt to
enforce Federal Employee Merit system compliance; there
were massive Federal employee Merit Performance
violations, including - mismanagement; gross waste of
funds and endorsing and not correcting Federal
Whistleblower programs that do not work.

A DEA employee said, “We did not ask for it.” That is closed-
minded and a refusal of suggestions, ideas and is a violation
and refusal of qui tam, to save the Government and the
Public money.

A Government Official said, “It would take money away from
other things, my salary.”

The federal government’s disciplinary personnel process
have become so cumbersome that only about 4,000
employees a year -- 0.2 % of the total workforce of 2.1
million -- are fired, according to the Government

61
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 67 of 101

Accountability Office (GAO). In 2013, the federal agencies
dismissed around 3,500 employees for performance ora
combination of performance and conduct. The GAO, firing a
federal employee often takes from six months to over a year.

The GAO said that only 28% of the agencies had any formal
procedure for dealing with poorly performing workers.

Case Examples -— First Hand Experiences with Lack of
Federal Employee Disciplinary Act.

The Department of Homeland Security said, “We have not
fired anyone in 12 years.

In the Search of what Agency is responsible for Federal
Employee Conduct and Enforcement of the Civil Service
Reform Act 1978 and the Federal Merit system 2301 title 5,
USC Code, the OPM said not them; the Department of Labor
said not them, the Department pf Justice, not them. All
protect the rights of Federal Employees. This protection is
also enforced by the American Federation of Government
Employees (AFGE), the largest federal employee union
representing 700,000 federal and D.C. government workers
nationwide and overseas.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

62
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 68 of 101

COUNT 22 -— IRS Whistleblower Program Violations
State the Claim Count.

Claims were submitted in the IRS Whistleblower program,
almost 600,000 submissions that were illegally and
criminally deleted.

Dodd-—Frank Wall Street Reform and Consumer Protection

Act. The Dodd-Frank Act promotes the financial stability of
the United States by improving accountability and
transparency in the financial system, to end "too big to fail",
to protect the American taxpayer by ending bailouts, to
protect consumers from abusive financial services
practices, and for other purposes.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 23 - Violation - Whistleblower Protection Act.

The Whistleblower Protection Act, 5 U.S.C. 2302(b)(8)-(9),
Pub.L. 101-12 is a law that protects federal whistleblowers
and report the existence of an activity constituting a
violation of law, rules, regulations, mismanagement, waste
of funds, abuse of authority or a danger to public health and

63
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 69 of 101

safety. A federal agency violates the Whistleblower
Protection Act if authorities take/threaten retaliatory action.

State the Claim Count.

The Federal Government and the IRS violated the trust,
credibility, sanctify and confidential protection of the
Whistleblower Plaintiff by massive unethical and illegal
deletions of the Plaintiff's and the Government accepted
Whistleblower submissions and 30,000 other
Whistleblowers.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 24 -—- Statue of Limitations.
State the Claim Count.

In every Government Tort 95 denial the Government
repeatedly, deliberately and unethically stated that the
Statue of Limitations is six months, even though the Plaintiff
stated in the U.S.C. Code there is No Statue of limitations

based on his Disability and Personal Injury; Perjury.

The Tort and Disability Statue of Limitations using the 18
USC Code 2255 Civil Remedy for Personal Injuries (severe

64
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 70 of 101

Government induced stress) — the Statue of Limitations is
TEN YEARS. The Statue also allows punitive damages; the
industry standard is three times and is based upon the size
of the entity and seriousness of the incident.

In addition, COUNT - 28 U.S. Code § 2401 - Time for
commencing action against United States (a). there is NO
Statute of Limitations based on Disability (a).

COUNT 25 - 18 USC Code 2255 Civil Remedy for Personal
Injuries, Mark Downey

State Claim Count.

Plaintiff Mark Downey - Personal Injury Induced by the
Government’s Massive Illegal, Reckless & Unjustified
Whistleblower Deletions.

SEVERE STRESS

 

- Severe Esophagus problem, cannot swallow when
eating;

e Coughing spells throughout the day;

- Heartburn 6 times a day; |

« Passed out while driving and when home passed out for
3 hours.

- Physical Aliments;

» Physiological Aliments;

« Under Medical Care;

« Federal Government Induced Financial Hardship-Stress,
(expenses during 5 year Massive , 80,000 page effort -
no compensation; toner, paper, postage - $50,000, at his
own expense) — A Waste !

65
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 71 of 101

« Substantiated Disability; Several Federal cases the
Judge granted a Disability Fee Waiver, the State of
Virginia provided a letter for a SES Disabled Schedule A
non-competitive Federal appointment.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 26 - Personal Injury - Estate of Virginia Downey
SEVERE STRESS - Psychological & Physical

18 U.S. Code § 2255. Civil Remedy for Personal Injuries
Personal Injury Induced and Inflicted by the Government

Virginia Downey was 86 years old, Disabled with Heart
Disease, High Cholesterol, Alzheimer’s and Diabetes. Mark
Downey lived with her his entire life, they were Best Friends.
She was a Pillar of the Community, the Former Interior
Designer for Henry Ford. Mark Downey admired her
accomplishments, wisdom and outlook on life. She cared for
her Disabled son, for him financially and emotionally as he
did her. When she was passing of Alzheimer’s Mark Downey
feed her with an eye-dropper for three days. Mark Downey
was severely depressed and is to this this day. The Massive

66
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 72 of 101

illegal, 80,000 page, 5 year effort IRS Whistleblower
Submission Deletion/Destruction event compounded the
situation inducing emotional distress and life-long emotional
and physical personal injury.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 27 - Three Agencies have Joint-Responsibility,
Accountability and Compliance for Fiscal Oversight & Cost-
Overruns for the Entire Federal Government; the DCAA, OMB
and the GAO.

The DCAA's duties include financial and accounting advisory
services for the Department of Defense in connection with
negotiation, administration and settlement of contracts and
subcontracts.

10 U.S. Code § 2313 - Examination of records of contractor

The Director of the Defense Contract Audit Agency may
require by subpoena the production of any records of a

67
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 73 of 101

contractor that the Secretary of Defense is authorized to
audit or examine.

 

The Office of Management and Budget (OMB) is the office in
the Executive Office of the President (EOP). OMB's most
primary function is to produce the President's Budget, OMB
also measures the quality of agency programs, policies, and
procedures to comply with the president's policies and
coordinates inter-agency policy initiatives.

 

The Government Accountability Office (GAO) is a legislative
branch government agency that provides auditing,
evaluation, and investigative services for the US Congress.
It is the supreme audit institution of the federal government
of the United States.

State the Claim Count.

There is a systematic failure by Contractors and throughout
the Federal Government, including the OMB, DCAA and GAO
in the lack of enforcement, monitoring, accountability and
compliance in Cost-Overruns and excessive spending.

Claim - $5M plus punitive damages of the industry practice
of three times the jun 28 of $15M. The jun 28 sought and the
punitive damages have to reflect the size of the entity and
the seriousness of the incidents. The Federal budget in

68
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 74 of 101

2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

Count 28 - Destruction of Government Property.
1666. Destruction of Government Property,

18 U.S.C. §1361 Section 1361 protects “any property” of the
United States, agency/ department, or any property being
manufactured/constructed for the US or agency/department
from willful depredation depredation-the act of plundering,
robbing, pillaging or laying waste.

State the Claim Count.

The Government is responsible - USC Code 1666.
Destruction of Government Property, 18 U.S.C. § 1361; the
Illegal and Criminal destruction of thousands of the Plaintiffs
Whistleblower’s Government Accepted Submissions.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

69
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 75 of 101

COUNT 29 - Failure to Furnish Tort Procedures

Denied Legal Discovery; Spoliation of Evidence.

State the Claim Count.

All Agency General Counsels refused to furnish Internal Tort
Procedures; there are no Federal standard Tort Procedures.
Tort Procedures are required from all (75) Departments
Agencies for an impartial and objective legitimate Discovery
and Conclusion.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 30 — Federal FOIA Violations; Spoliation of Evidence.
State the Claim Count.

FOIA Requests were submitted to (75) Federal Department/
Agencies. The FOIA information is critical for pending, on-
going investigation and litigation. The Freedom of
Information Act (FOIA), 5 U.S.C. § 552, is a Federal law that
requires the full or partial disclosure of previously
unreleased information and documents controlled by the

70
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 76 of 101

United States government upon request. Over (200) FOIA
requests were submitted to (75) of the Federal Departments
and Agencies that Tort Claims, Form 95s were filed; All
FOIAS were denied.

FOIA evidence was concealed and withheld in a Legal
Proceeding; Spoliation of Evidence, is Intentional, Impeded
and Obstructed resulting in unjust delays and denials of
critical evidence and testimony. The Agency General
Counsels have authority, responsibility and fiscal oversight.

The Plaintiff, Mark Downey filed and focused on the largest
and most pressing Tort submissions (75), the Form 95 to
Federal Departments/Agencies. The Department/Agency
General Counsels denied the right of a Legal Discovery. The
Plaintiff had no other recourse than to submit FOIA requests
to all of the pending claim (75) Departments/Agencies.

FOIA Emails were received that had the return email
address of “NOREPLY.” When an email is sent to that email
address, it is rejected. The Government is saying, to the
Public “Get Lost.”

Multiple FOIA emails and Letters were received with no
name, address, phone number or email address; No

transparency.

Over (40) FOIA Requests were unjustly and unethically
rejected. Return emails were received as “In que to long”,
meaning the Government did not open or respond to the
emails and then they were deleted.

71
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 77 of 101

Over (20) FOIA Requests were unjustly and unethically
rejected as Bad Email addresses, the email addresses used
were the email addresses on the Government Website;
deliberate use of bad email addresses.

Even after additional information was furnished
substantiating the Plaintiff's Disability and the critical need
for the information in a pending and on-going legal claim -
the Departments/Agencies denied a Disability Fee Waiver
and denied Expedited processing.

Substantiated Federal FOIA Abuse.
Federal - Secret e-mail accounts and abusive fees

The Associated Press uncovered several federal agencies
where the staff regularly used fictitious identities and secret
or unlisted email accounts to conduct government business.
Their use stymied FOIA requests. The government
demanded enormous, over $1 million in fees for records that
should have been available for minimal cost.

Ignored Letters sent to (75) Federal General Counsels.

“I am a Former Consulting Federal Forensic Scientist,
Technologist and Programmer on a Federal Disability. FOIA
Requests were submitted to your Department/Agency. A
Federal Form 95 Tort Claim was submitted to the General
Council. The FOIA Requests are part of an on-going, pending
Legal Investigation and Lawsuit. Many FOIAs were
submitted to many different Departments/Agencies, they
refused to honor the requests of a Disabled for Fee Waiver

72
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 78 of 101

and Expedited Processing. Many formulated their own
internal policies and assessed unjustified fees for the FOIAs.

I requested information directly from the Office of General
Counsel to accommodate the Disabled and to comply with
the enclosed FOIA Act, U.S.C. Codes, FAR Codes and OPM
Merit Regulations; Civil and Criminal.”

Ignored Requests Made to General Counsel Offices.

The Department/Agency Procedures, Rules, Regulations and
Discovery for Tort Claims;

The number Tort Claims received per year for the last 10
years and ten year total;

The Tort Claims Total Dollar jun 28s received for the past 10
years;

The Total Tort Claims Paid for the past ten years;

The Total Number of Tort Claims Denied with No payment
for 10 years;

Any and All information of complaints or disciplinary Action
of anyone in the Office of General Counsel;

The States that the General Counsel or Acting General
Counsel is admitted to State Bar Associations.

73
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 79 of 101

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 31 - 49 U.S. Code § 40115 - Withholding information
State the Claim Count.

Seventy-Five Federal FOIA Offices and (75) Federal General
Counsel Offices refused FOIA requests and Federal Tort
Internal Procedure Policy Guidelines; to be used for on-going
and pending Disabled litigations.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

74
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 80 of 101

Count 32 - Federal Procedures Violated.

State the Claim Count,

The Federal Form 95 and detailed Complaints for the Federal
Tort Claim Act were sent to numerous Federal Departments/
Agencies. Over (20) of the Departments/ Agencies sent the
claims directly to the DOJ, they did not respond to the
Individual claims; the required Tort Claim procedure. DOJ
did not address any claims or cite any Federal U.S.C. codes;
DOJ refused the Claims with no explanation. Also (93)
Departments/Agencies totally ignored the claims, allowing
settlements and verdicts.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 33 - 28 U.S. Code § 4101. Definitions

Defamation - The term “defamation” means any action or
other proceeding for defamation, libel, slander or similar
claim alleging that forms of speech are false, have caused
damage to reputation or emotional distress, have presented

75
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 81 of 101

any person in a false light, or have resulted in criticism,
dishonor, or condemnation of any person.

State Claim Count.

The Defamation Count has the element of “emotional
distress”; illegal and unauthorized deletion and Destruction
of Government Property (1666, 18 U.S.C. § 1361) which
caused the Disabled Plaintiff severe emotional and physical
live-long implications. The Disabled Plaintiff has an
impeccable reputation; 50 years of working for and with the
Federal Government and being nominated for the National
Medal of Technology which is awarded by the President.
The Disabled Plaintiff's distinguished reputation was
deliberately and intentionally smeared, discredited and
tarnished by the Government without analysis, thought or
consideration of the ramifications, consequences or
implications.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

 

76
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 82 of 101

Spoliation of Evidence - Definition.

The spoliation of evidence is the intentional, reckless, or
negligent withholding, hiding, altering, fabricating, or.
destroying of evidence rel* evant to a legal proceeding.
Whoever knowingly alters, destroys, mutilates, conceals,
covers up, falsifies, or makes a false entry in any record,
document, or tangible object with the intent to impede,
obstruct, or influence the investigation or proper
administration of any matter within the jurisdiction of any
department or agency of the United States or any case filed
under title 11, or in relation to or contemplation of any such
matter or case, shall be fined under this title, imprisoned not
more than 20 years, or both.

COUNT 34 - Failure to Furnish Tort Procedures

Denied Legal Discovery; Spoliation of Evidence.

State the Claim Count.

All Agency General Counsels refused to furnish Internal Tort
Procedures; there are no Federal standard Tort Procedures.
Tort Procedures are required from all (75) Departments
Agencies for an impartial and objective legitimate Discovery
and Conclusion.

71
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 83 of 101

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 35 - Federal FOIA Violations; Spoliation of Evidence.
State the Claim Count.

FOIA Requests were submitted to (75) Federal Department/
Agencies. The FOIA information is critical for pending, on-
going investigation and litigation. The Freedom of
Information Act (FOIA), 5 U.S.C. § 552, is a Federal law that
requires the full or partial disclosure of previously
unreleased information and documents controlled by the
United States government upon request. Over (200) FOIA
requests were submitted to (75) of the Federal Departments
and Agencies that Tort Claims, Form 95s were filed; All
FOIAS were denied.

FOIA evidence was concealed and withheld in a Legal
Proceeding; Spoliation of Evidence, is Intentional, Impeded
and Obstructed resulting in unjust delays and denials of
critical evidence and testimony. The Agency General
Counsels have authority, responsibility and fiscal oversight.

78
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 84 of 101

The Plaintiff, Mark Downey filed and focused on the largest
and most pressing Tort submissions (75), the Form 95 to
Federal Departments/Agencies. The Department/Agency
General Counsels denied the right of a Legal Discovery. The
Plaintiff had no other recourse than to submit FOIA requests
to all of the pending claim (75) Departments/Agencies.

FOIA Emails were received that had the return email
address of “NOREPLY.” When an email is sent to that email
address, it is rejected. The Government is saying, to the
Public “Get Lost.”

Multiple FOIA emails and Letters were received with no
name, address, phone number or email address; No
transparency.

Over (40) FOIA Requests were unjustly and unethically
rejected. Return emails were received as “In que to long”,
meaning the Government did not open or respond to the
emails and then they were deleted.

Over (20) FOIA Requests were unjustly and unethically
rejected as Bad Email addresses, the email addresses used
were the email addresses on the Government Website;
deliberate use of bad email addresses.

Even after additional information was furnished
substantiating the Plaintiff's Disability and the critical need
for the information in a pending and on-going legal claim -
the Departments/Agencies denied a Disability Fee Waiver
and denied Expedited processing.

79
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 85 of 101

Substantiated Federal FOIA Abuse.
Federal - Secret e-mail accounts and abusive fees

The Associated Press uncovered several federal agencies
where the staff regularly used fictitious identities and secret
or unlisted email accounts to conduct government business.
Their use stymied FOIA requests. The government
demanded enormous, over $1 million in fees for records that
should have been available for minimal cost.

Ignored Letters sent to (75) Federal General Counsels.

“Il am a Former Consulting Federal Forensic Scientist,
Technologist and Programmer on a Federal Disability. FOIA
Requests were submitted to your Department/Agency. A
Federal Form 95 Tort Claim was submitted to the General
Council. The FOIA Requests are part of an on-going, pending
Legal Investigation and Lawsuit. Many FOIAs were
submitted to many different Departments/Agencies, they
refused to honor the requests of a Disabled for Fee Waiver
and Expedited Processing. Many formulated their own
internal policies and assessed unjustified fees for the FOIAs.

I requested information directly from the Office of General
Counsel to accommodate the Disabled and to comply with
the enclosed FOIA Act, U.S.C. Codes, FAR Codes and OPM
Merit Regulations; Civil and Criminal.”

Ignored Requests Made to General Counsel Offices.

80
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 86 of 101

The Department/Agency Procedures, Rules, Regulations and
Discovery for Tort Claims;

The number Tort Claims received per year for the last 10
years and ten year total;

The Tort Claims Total Dollar jun 28s received for the past 10
years;

The Total Tort Claims Paid for the past ten years;

The Total Number of Tort Claims Denied with No payment
for 10 years;

Any and All information of complaints or disciplinary Action
of anyone in the Office of General Counsel;

The States that the General Counsel or Acting General
Counsel is admitted to State Bar Associations.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 36 - 49 U.S. Code § 40115 - Withholding information
State the Claim Count.

Seventy-Five Federal FOIA Offices and (75) Federal General
Counsel Offices refused FOIA requests and Federal Tort

81
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 87 of 101

Internal Procedure Policy Guidelines; to be used for on-going
and pending Disabled litigations.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

Count 37 — Federal Procedures Violated.
State the Claim Count,

The Federal Form 95 and detailed Complaints for the Federal
Tort Claim Act were sent to numerous Federal Departments/
Agencies. Over (20) of the Departments/ Agencies sent the
claims directly to the DOJ, they did not respond to the
Individual claims; the required Tort Claim procedure. DOJ
did not address any claims or cite any Federal U.S.C. codes;
DOJ refused the Claims with no explanation. Also (93)
Departments/Agencies totally ignored the claims, allowing
settlements and verdicts.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in

82
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 88 of 101

2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 38 - Prompt Payment Enforcement.

State Claim Count.

The Plaintiff wants to be paid for his massive Disabled,

5-year, 15-hour-a-day, 80,000 page, No Compensation effort;
there is already an incredible, uncalled for, inexcusable
Federal Government and IRS delay of 5 years. The Federal
Prompt Payment U.S.C. Code needs to be complied with and
enforced; 31 U.S. Code CHAPTER 39— PROMPT PAYMENT.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 39 - Congress and Senate Accountable.

State Claim Count.

83
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 89 of 101

It is the consensus and public opinion that the US Congress
and the US Senate are accountable to no one. Legal
Complaints were sent to (30) Congressional Committees and
Senate Committees and the Virginia Representatives
Congressman Beyer and Senator Warner. Alli letters were
ignored, twice. An inquiry was made to the Reference
Librarian at the Library of Congress and it was asked, “Who
pays the salary of Congressmen, Senators and their staff?”
The answer was, “The US Treasury.” The salary and funding
is the motivator, incentive and sustainment of a Senator,
Congressman, staff and operations. Therefore the US |
Treasury has the responsibility, fiscal oversight,

performance responsibility and legal enforcement of the
entire Congress, Senate operations and staff.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 40 - Inspector General Offices Accountable.
State Claim Count.

The Council of Inspectors General on Integrity and
Efficiency was established as an independent entity, within
the United States executive branch by the Inspector General

84
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 90 of 101

Reform Act to address integrity, economy, and effectiveness
issues that transcend individual Government agencies and
increase the professionalism and effectiveness of personnel
by developing policies, technical standards, and approaches
to aid in the establishment of a well-trained and highly
skilled workforce in the offices of the Inspectors General.

Four emails were sent to the IG Council on Integrity and
they were ignored.

There are 73 federal offices of inspectors general. Their
activities include the detection and prevention of fraud,
waste, abuse and mismanagement of the government
programs and operations within their parent organization.

The OIG Offices are independent of the Department/Agency.

It is the consensus and public opinion that the Inspector
General Offices are accountable to no one. Legal
Complaints were sent to ALL Federal Inspector Generals,
including Inspector Generals of the three Whistleblower
Programs; the IRS, SEC and the Commodities Futures
Trading Commission, they were all ignored.

An IRS Inspector General report substantiated and
confirmed the mismanagement of the IRS Whistleblower
Program; there were numerous Whistleblower submissions
that should not have been deleted.

The salary and funding is the motivator, incentive and
sustainment of the Inspector Generals, the staff and
operations. Therefore the US Treasury has the

85
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 91 of 101

responsibility, fiscal oversight, performance responsibility
and legal enforcement of the ALL Inspector Generals,
operations and staff.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 41 - Failure Prosecute & Enforce Federal Criminal

Violations.

State Claim Count.

Criminal.

1) 18 U.S. Code § 241 - Conspiracy against rights.

2) Destruction of Government Property. 1666. Destruction of
Government Property, 18 U.S.C. §1361Section 1361

Criminal Complaints were sent to the DOJ Criminal Division
and the FBI Washington DC Field Office, all prosecution
Complaints were ignored. A Judge said, “Criminal
Complaints lay the groundwork and foundation for Civil
Cases.” By refusing to prosecute Criminal cases the Federal
Law Enforcement unethically and unjustly denied Civil
litigation evidence and monetary damages.

86
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 92 of 101

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 42 - Federal Labor Standard Act.

Definition. A scam or confidence trick is an attempt to
defraud a person or group by gaining their confidence.

The Federal Whistleblower Programs are not in compliance
with the US Department of Labor Minimum Wage, Federal
Labor Standards (FLSA) of the labor law wage of $7.25 per
hour

State the Claim.

The Fair Labor Standards Act of 1938 29 U.S.C. § 203 (FLSA)
is a United States labor law that creates the right to a
minimum wage, and “time-and-a-half™ overtime pay when
people work over forty hours a week. It applies to
employees engaged in interstate commerce or employed by
an enterprise engaged in commerce or in the production of
goods for commerce.

87
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 93 of 101

The Whistleblower Programs are not in compliance with the
Fair Labor Standards Act of 1938 29 U.S.C. § 203 (FLSA), a
United States labor law.

Claim - $5M plus punitive damages of the industry practice
of three times the jun 28 of $15M. The jun 28 sought and the
punitive damages have to reflect the size of the entity and
the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

COUNT 43 - Whistleblower Program -— Fraud.

The IRS Federal Whistleblower Program has the elements of
Fraud;

e False Pretenses;
e A Scam;
e Installed False Hope;

The Government illegally deleted almost 600,000 Accepted
Whistleblower submissions by the Disabled Plaintiff; for 5
years, working 15-hour-days, producing 80,000 pages and
deleted of 30,000 other Accepted Whistleblower
Submissions;

18 U.S. Code § 1341- Frauds and Swindles.

Whoever, devised or operated any scheme to defraud or for
obtaining money or property by means of false or fraudulent

88
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 94 of 101

pretenses, representations, or promises or procure for
unlawful use, obligation or executing a scheme, shall be
fined under this title or imprisoned not more than 20 years or
both.

The Government operates Whistleblower Programs on a
massive scale, a deliberate Scam and Self-Serving Public
Relations Stunt to promote the IRS which has a severely
tarnished and dreadful image problem;

The Government operates a Whistleblower Program, solicits
information from the Public and has No intention of using the
provided information or providing compensation to the
Whistleblower Public.

This is the latest accepted revision, reviewed on 12 May
2019.

In law, fraud is intentional deception to secure unfair or
unlawful gain, or to deprive a victim of a legal right. Fraud
can violate civil law (i.e., a fraud victim may sue the fraud
perpetrator to avoid the fraud or recover monetary
compensation), a criminal law (i.e., a fraud perpetrator may
be prosecuted and imprisoned by governmental authorities).

As a criminal offense

Criminal fraud, theft by false pretense, are the intentional
deception of a victim by false representation or pretense
with the intent of persuading the victim to part with property
and with the victim parting with property in reliance on the
representation or pretense.

89
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 95 of 101

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

Count 44 - US Constitution Violation.

The Eighth Amendment (Amendment VIII) of the United
States Constitution prohibits the federal, state, and local
governments of the United States or any other government,
or any corporation, private enterprise, group, or individual,
from imposing excessive bail, excessive fines, or cruel and
unusual punishments in any part of the US, on US property,
or against any US citizen or any resident of the US.

Case Example
Basis and Jurisdiction of US Constitution Amendment Eight.

This Claim substantiates and verifies that the IRS and the
Federal Government orchestrated a unjustifiable War and
massacre against Whistleblowers in the illegal destruction
of Government Property; 1666. 18 U.S.C. §1361 Section
1361, the Plaintiff's five-year-fifteen-hour-a- day, 600,000
accepted Whistleblower submissions, a 80,000 page effort

90
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 96 of 101

where the Disabled Plaintiff worked for FIVE years with NO
Compensation. In addition 30,000 other people’s
submissions were unjustly deleted. The Disabled Plaintiff's
massive unjustified Whistleblower deletions by the
Government caused severe stress which resulted in severe,
life-long ramifications; Physical and Physiological Personal
Injury, 18 USC Code 2255 Civil Remedy for Personal Injuries;
in the Disabled Plaintiff and compounded the Death of his
Disabled 86 year old Mother.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

Count 45 - ADA - Americans With Disabilities Act.

State of Claim. .

Title | (Employment); Equal Employment Opportunity for
Individuals with Disabilities (The Federal Government
employed the Plaintiff as a Federal Whistleblower). This title
is to help people with disabilities access the same
employment opportunities and benefits available to people
without disabilities. Employers must provide reasonable
accommodations to employees.

 

Title II (State and Local Government) Nondiscrimination on
the Basis of Disability in State and Local Government
Services. (Many of the Whistleblower Claims were against
States and Local Governments). Title II of the ADA prohibits

91
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 97 of 101

discrimination against individuals with disabilities in all
programs, activities, and services of public entities. It
applies to all state and local governments, their
departments and agencies, States and local governments.

Title III (Public Accommodations) Nondiscrimination on the
Basis of Disability by Public Accommodations and in
Commercial Facilities. (All Whistleblower Claims were
denied by the Federal Enforcement.) This title prohibits
private places of public accommodation from discriminating
against individuals with disabilities.

Claim - $5M plus punitive damages of the industry practice
of three times the amount of $15M. The amount sought and
the punitive damages have to reflect the size of the entity
and the seriousness of the incidents. The Federal budget in
2019 was $4.07 Trillion. The Claim has Nationwide and
Worldwide Economic implications and ramifications that will
be resolved with this Claim.

 

What Would a Balanced Budget Do ?
Brookings Policy Brief Series - How to Balance the Budget -
Alice M. Rivlin and Isabel V. Sawhill (excerpt)

The federal government is spending about $500 billion a
year more than it is raising in taxes. If nothing is done, the
gap will widen to $700 billion annually by 2014 (Multi-Billions
more now) and accelerate rapidly, as baby boomers retire.

Persistent deficits of this magnitude are likely to lower
standards of living, make us dangerously dependent on the
rest of the world, and pass on large fiscal burdens to future
generations. Balancing the budget, while politically difficult,
must be a priority.

92
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 98 of 101

We conclude that neither political party currently has a
workable plan for reducing the long-term deficit, that both
spending cuts and tax increases will be needed, and that
stronger budget process rules would help members of
Congress be more fiscally responsible.

Conclusion. America’s fiscal situation is out of control
and could do serious damage to the economy in the coming
decades. It could sap U.S. economic strength—making it
much more difficult to respond to unforeseen
contingencies—and pass an unfair burden to future
generations. However, no one in a political position to do
something about the problem has thus far crafted an
adequate solution. Unless policymakers move quickly to find
a compromise and enact reforms, the budget problem will
only get worse.

 

Exhibits.

Physical Evidence:

e Two entire bookcases of printed Whistleblower
submissions; 80,000 pages in 5 years (pictures);

e IRS Accepted Whistleblower letters -— over 1,000;

e Form 95 printouts submitted (105), (72) different
Agencies;

e Whistleblower submission - mail log/journal;

¢ emails/submissions on disk;

e Over 543,000 other Whistleblower submissions NOT
filed, Form 95;

e Witnesses: USPS Postal Clerks (3) verifies mailings,
postage bills (3) Whistleblower programs — over 5 years,
thousands of dollars;

e Witness, Church Friend - remark, “You are the most
generous person | know, you work and do not get paid!”;

 

93
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 99 of 101

e Dates: 28 U.S. Code § 2401 - Time for commencing
action against United States (a). NO Statute of
Limitations based on my Disability (a) in addition the
Statue of Limitations for Personal Injury is (10) years.
Disability Confirmed; A letter was furnished from the
State of Virginia for a Federal Schedule A Disabled non-
competitive SES employment appointment and in the
case Downey v. State Michigan a Disability Fee Waiver
was granted in the US District Court.

DEMAND FOR JURY

The Plaintiff hereby demands a trial by jury.

Oat Drews

Mark Downey, pro se
Drawer SS, McLean, VA 22101-0729

 

Certificate of Service
I certify that a true copy of the Complaint vi Motions were

mailed to the Defendants/Counsels on _~ ? | ( qf and a
Copy they were filed with the U.S. District Court.

ALD

Mark Downey, pro se
Drawer SS, McLean, VA 22101-0729

 

94
Case 1:19-cv-05985-UA Document 2 Filed 06/26/19 Page 100 of 101
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
Mark Downey, pro se US of America, et. al.

JS 44 (Rev. 02/19)

 

 

  
   

County of Residence of First Listed Defenk nt a

(IN U.S. PLAINTIFF CASHS ONLY
IN LAND CONDEMNATION CASES, USE THE LOCATION OF |
THE TRACT OF LAND INVOLVED, “<e on

(b) County of Residence of First Listed Plaintiff =
(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:

yk

    

 

 

 

 

 

 

 

 

 

 

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known) an
e®
18USC1361, 49USC40115, 18USC1519, 118USC2255, USC371, re ek
18USC241, 5USC552, 49USC49115, 18USC 1621 r
II. BASIS OF JURISDICTION (Place an “x” in One Box Only) Il, CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintify
(For Diversity Cases Only) and One Box for Defendant)
O 1° U.S. Government 0 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State mK 1 © 1 Incorporated or Principal Place o4 4
of Business In This State
2 U.S. Government 4 Diversity Citizen of Another State Oo 2 [ 2 Incorporated and Principal Place a5 #5
Defendant (Indicate Citizenship of Parties in Hem 1) of Business In Another State
Citizen or Subject of a 0 3 (J 3 Foreign Nation 716 6
Foreign Country
IV. NATURE OF SUIT (Place an “xX” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
© 1t0 Insurance PERSONAL INJURY PERSONALINJURY {0 625 Drug Related Seizure 422 Appeal 28 USC 158 O1 375 False Claims Act
J 120 Marine O 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability 6 367 Health Care/ O 400 State Reapportionment
O 150 Recovery of Overpayment |( 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS DG 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights 0 430 Banks and Banking
CO) 151 Medicare Act ©) 330 Federal Employers’ Product Liability © 830 Patent © 450 Commerce
(3 152 Recovery of Defaulted Liability 368 Asbestos Personal CO 835 Patent - Abbreviated © 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application {( 470 Racketeer Influenced and
(Excludes Veterans) C1 345 Marine Product Liability © 840 Trademark Corrupt Organizations
(J 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran's Benefits [1 350 Motor Vehicle 370 Other Fraud 1 710 Fair Labor Standards O 861 HIA (1395ff) [1 485 Telephone Consumer
{} 160 Stockholders’ Suits OG 355 Motor Vehicle O) 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
GO 190 Other Contract Product Liability C) 380 Other Personal © 720 Labor/Management C863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
CG 195 Contract Product Liability | 360 Other Personal Property Damage Relations CJ 864 SSID Title XVI © 850 Securities/Commoditics/
{J 196 Franchise Injury 0 385 Property Damage © 740 Railway Labor Act (J 865 RSI (405(g)) Exchange
( 362 Personal Injury - Product Liability 751 Family and Medical 9 890 Other Statutory Actions
Medical Malpractice Leave Act C 891 Agricultural Acts
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS {(] 790 Other Labor Litigation FEDERAL TAX SUITS CJ 893 Environmental Matters
CJ 210 Land Condemnation OG 440 Other Civil Rights Habeas Corpus: & 791 Employce Retirement O 870 Taxes (U.S. Plaintiff (1 895 Freedom of Information
(J 220 Foreclosure CJ 441 Voting O 463 Alien Detainee Income Security Act or Defendant) Act
( 230 Rent Lease & Ejectment © 442 Employment C1 510 Motions to Vacate © 871 IRS—Third Party CI. 896 Arbitration
DO 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 1 899 Administrative Procedure
CF 245 Tort Product Liability Accommodations {1 530 General Act/Review or Appeal of
O 290 All Other Real Property C) 445 Amer. w/Disabilities -} 0 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 462 Naturalization Application (7 950 Constitutionality of
C1 446 Amer. w/Disabilities - | 540 Mandamus & Other | 465 Other Immigration State Statutes
Other C) 550 Civil Rights Actions
() 448 Education 1) 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only}

M1 Original (12 Removed from O 3  Remanded from (4 Reinstated or © 5 Transferred from © 6 Multidistrict C1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

See C Under Plaintiff

Brief description of cause:

Quit tam, ADA, Pers. Injury, Dest Govt Prop, Civil Rights, (44)

oO CHECK IF THIS IS A CLASS A IO DEMAND $
ERG be Bil)

 

VI. CAUSE OF ACTION

USC Counts, Constitution 8th Amendment
CHECK YES only if demanded in complaint:

2° J JURY DEMAND:

 

 

VIL REQUESTED IN

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.CvP, Yes No
VIII. RELATED CASES)
IF ANY Bee msiructons)’ Wn \ DOCKET NUMBER
DATE GNA’ E OF RNEY OF RECORD
7112019 SOntyi7 Pao TE
FOR OFFICE USE ONLY |

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
 

 

 

 

  

*ujeGe - afoAdas Sseajq “eISeA JaWINSUOD-ysod WO ape si OdojaAUs SIUL é S
aS

 

| Hi Ge va
: ee stares an BA! 9
PRESS FIRMLY TO SEAL PRESS FIRMLY TO SEAL | "006 $ f 5 3 S
; 10007 R2307N153114-10
: oe ! _

 

 

 

 

 

 

PRIORITY’
* MAIL *

DATE OF DELIVERY SPECIFIE

 

  
 

USPS TRACKING™ INCLUD

INSURANCE INCLUDED *

hes

PICKUP AVAILABLE

* Domestic only

EXPECTED DELIVERY pay: 06/26/19
USPS TRACKING N

‘na

5156 2436 9175 3298 32

UTA

EPI4F July 2013
P$00001000014

OD: 12.5 x 9.5

a

| WER SS
ee gal era's)

7

 

 

 
  
  

PiS7 C4 OS RA
or RecrT
loootk |S

US
S66 PARL
NY al

      
    
      

CLERK'S OFFICE

sneoesscnin

 

 

VISIT US AT USPS.COM* = gs unirep stares

ORDER FREE SUPPLIES ONLINE POSTAL SERVICE.

 

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® shipments. Misuse may 2< a

    

violation of federal law. This packaging is not for resale. EPI4F © U.S. Postal Service; July 2013; All rights reserved.

 

 
